Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 14-17,19-35,37 and 38  are pending in the application. Claim 14 has been amended and claims 1-13,18 and 36 have been cancelled. Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 14-17,19-25,30-32,34,35,37 and 38 have been examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Withdrawn Rejections
	Applicant's amendments and arguments filed April 20, 2022 are acknowledged and have been fully considered.  
Claims 14-17, 19, 20, 22-25, 30, 32, 33 and 34-38 were rejected under 35 USC 103 as being obvious over Areej Ali Baeshen (Int.J. Curr.Res.Aca. Rev. 2014; 2(4): 135-145). This rejection is withdrawn in favor of a new rejection which provides a better motivation to arrive at the claimed invention.
	

New Rejection(s) 

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14,16,17,19-25,30-32,35,and 38 are rejected under 35 U.S.C. 102(a)(1) or  102(a)(2) as being anticipated by MARTINEZ-BARBREAU CHRISTELLE (FR3003131A1, published September 19, 2014, see the attached machine translation).
    Applicant claims a method for promoting  and speeding up plant growth 
MARTINEZ-BARBREAU CHRISTELLE teaches a product for promoting plant development which contains as an active ingredient at least one ingredient obtainable from a plant of the genus arugula. The product is, in embodiments, formulated as a powder, granules, dispersible granules or slow release granules or as a liquid, or for seed treatment and/or seed coating (limitation of instant claim 32). The method for producing such a product may comprise a step of grinding at least one part of plants of the arugula genus to provide a ground material and a step of filtering solid parts of said ground material to obtain a liquid (abstract). The product promotes plant development (increase in the biomass of plants in the general sense, and/or increase in the size of the plants, and/or increase in the size of the fruits, and/or the weight of the fruits), as well as the precocity of plant development (precocity of flowering, and/or of the appearance of fruits, and/or of physiological stages in general, see abstract and claims 9-11 of MARTINEZ-BARBREAU CHRISTELLE ) wherein precocity is defined as the fact that a living organism reaches its state of maturity more quickly than the average species under the same conditions (see page 2, lines 51-60, method for speeding up growth limitation of instant claims 15,37, and 38 of the instant claims).  Specifically,  MARTINEZ-BARBREAU CHRISTELLE teaches that the at least one active ingredient is obtained by grinding at least a part of plants of the rocket genus (see claim 4,leaves,seeds, and flower limitation of instant claim 22-24) that is obtained by aqueous extraction, oil extraction, extraction of cakes or pastes (see claim 5, limitation of instant claims 14,15,21,30,31 and 38) and that the application to the plant is by foliar spraying, soil irrigation, drip, use in hydroponics, seed treatment and/or seed coating (see claim 10, limitation of instant claim 17).  MARTINEZ-BARBREAU CHRISTELLE teaches that arugula (“Eruca sativa”) is an annual plant of the Brassicaceae (or Cruciferous) family and that other close plants, of the genus Diplotaxis, bear the name of arugula. MARTINEZ-BARBREAU CHRISTELLE teaches that his/her invention is not limited to these rocket species and extends beyond Eruca sativa (E. vesicaria subsp. sativa (Miller) Thell., Brassica eruca L), Diplotaxis erucoides ('wall rocket'), Diplotaxis tenuifolia ('wild rocket'), and Bunias orientalis ('Turkish rocket')) as well as rocket species not mentioned ([0003 and 0006], limitation of instant claims 16,19,22-25, and 35). MARTINEZ-BARBREAU CHRISTELLE teaches that the product stimulates the development of the plant (increase in the number of fruits as well as their size, early harvest, increase in leaf growth, etc.). Elements for demonstrating the effectiveness of the composition was shown in examples which included application to tomatoes, lettuce, and cucumber (see claim 10 and [0007-0010], limitation of instant claim 38). Lastly, MARTINEZ-BARBREAU CHRISTELLE teaches that the product us also used for the stimulation and development of the root system and it applies to arboriculture (i.e., the cultivation of trees and shrubs, see abstract, limitation of instant claims 20 and 38)

MARTINEZ-BARBREAU CHRISTELLE meets all of the limitations of the claims and the claims are thereby anticipated.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims 15,34 and 37 are rejected under 35 USC 103 as being obvious over MARTINEZ-BARBREAU CHRISTELLE (FR3003131A1, published September 19, 2014, see the attached machine translation).

Applicant’s Invention

    Applicant claims a method for promoting  and speeding up plant growth 
Determination of the scope and the content of the prior art
(MPEP 2141.01)

MARTINEZ-BARBREAU CHRISTELLE teaches a product for promoting plant development which contains as an active ingredient at least one ingredient obtainable from a plant of the genus arugula. The product is, in embodiments, formulated as a powder, granules, dispersible granules or slow release granules or as a liquid, or for seed treatment and/or seed coating (limitation of instant claim 32). The method for producing such a product may comprise a step of grinding at least one part of plants of the arugula genus to provide a ground material and a step of filtering solid parts of said ground material to obtain a liquid (abstract). The product promotes plant development (increase in the biomass of plants in the general sense, and/or increase in the size of the plants, and/or increase in the size of the fruits, and/or the weight of the fruits), as well as the precocity of plant development (precocity of flowering, and/or of the appearance of fruits, and/or of physiological stages in general, see abstract and claims 9-11 of MARTINEZ-BARBREAU CHRISTELLE ) wherein precocity is defined as the fact that a living organism reaches its state of maturity more quickly than the average species under the same conditions (see page 2, lines 51-60, method for speeding up growth limitation of instant claims 15,37, and 38 of the instant claims).  Specifically,  MARTINEZ-BARBREAU CHRISTELLE teaches that the at least one active ingredient is obtained by grinding at least a part of plants of the rocket genus (see claim 4,leaves,seeds, and flower limitation of instant claim 22-24) that is obtained by aqueous extraction, oil extraction, extraction of cakes or pastes (see claim 5, limitation of instant claims 14,15,21,30,31 and 38) and that the application to the plant is by foliar spraying, soil irrigation, drip, use in hydroponics, seed treatment and/or seed coating (see claim 10, limitation of instant claim 17).  MARTINEZ-BARBREAU CHRISTELLE teaches that arugula (“Eruca sativa”) is an annual plant of the Brassicaceae (or Cruciferous) family and that other close plants, of the genus Diplotaxis, bear the name of arugula. MARTINEZ-BARBREAU CHRISTELLE teaches that his/her invention is not limited to these rocket species and extends beyond Eruca sativa (E. vesicaria subsp. sativa (Miller) Thell., Brassica eruca L), Diplotaxis erucoides ('wall rocket'), Diplotaxis tenuifolia ('wild rocket'), and Bunias orientalis ('Turkish rocket')) as well as rocket species not mentioned ([0003 and 0006], limitation of instant claims 16,19,22-25, and 35). MARTINEZ-BARBREAU CHRISTELLE teaches that the product stimulates the development of the plant (increase in the number of fruits as well as their size, early harvest, increase in leaf growth, etc.). Elements for demonstrating the effectiveness of the composition was shown in examples which included application to tomatoes, lettuce, and cucumber (see claim 10 and [0007-0010], limitation of instant claim 38). Lastly, MARTINEZ-BARBREAU CHRISTELLE teaches that the product us also used for the stimulation and development of the root system and it applies to aboriculture (i.e., the cultivation of trees and shrubs, see abstract, limitation of instant claims 20 and 38)

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
  One difference between the instant claims and the teaching of MARTINEZ-BARBREAU CHRISTELLE is that the instant claims recite that the application includes a dose which is between 0.01 - 12 g/L of said extract and less than 12 g/L of said extract (limitation(s) of instant claims 34 and 37).  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.     


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both MARTINEZ-BARBREAU CHRISTELLE  and  the instant claims are directed the application of an extract from at least one part of a Rocket plant to a plant.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of MARTINEZ-BARBREAU CHRISTELLE to arrive at the claimed method of promoting  and speeding up plant growth.  MARTINEZ-BARBREAU CHRISTELLE teaches a product for promoting plant development which contains as an active ingredient at least one ingredient obtainable from a plant of the genus arugula.  The product promotes plant development (increase in the biomass of plants in the general sense, and/or increase in the size of the plants, and/or increase in the size of the fruits, and/or the weight of the fruits), as well as the precocity of plant development (precocity of flowering, and/or of the appearance of fruits, and/or of physiological stages in general, see abstract and claims 9-11 of MARTINEZ-BARBREAU CHRISTELLE).   MARTINEZ-BARBREAU CHRISTELLE teaches that the product stimulates the development of the plant (increase in the number of fruits as well as their size, early harvest, increase in leaf growth, etc.).

From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Further, as previously stated, the application of the extract will inherently stimulate the defenses of a plant and reduce the effects of bacteria and fungi on said plant as instantly claimed. Therefore, the invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed April 20, 2022, with respect to the rejection of claims 14-17, 19, 20, 22-25, 30, 32, 33 and 34-38 under 35 USC 103 as being obvious over Areej Ali Baeshen (Int.J. Curr.Res.Aca. Rev. 2014; 2(4): 135-145)have been considered but are moot in view of a new grounds of rejection set forth above.





























Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617